Citation Nr: 0118078	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend







INTRODUCTION

The veteran had active military service from April 1968 to 
November 1971 and from August 1972 to February 1974.  

This appeal arose out of a December 1993 rating action that 
denied service connection for PTSD.  (The veteran had 
previously been denied this benefit by a rating action dated 
in November 1990, which decision was confirmed by subsequent 
rating actions dated in June 1992 and November 1992.)  The 
veteran appealed the December 1993 decision to the Board of 
Veterans' Appeals (Board), at which time the issue was 
characterized as whether the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for PTSD.  In an April 1997 decision, the Board determined 
that new and material evidence had been submitted to reopen 
this claim, and the matter was remanded to the RO for 
additional development.  While the case was at the RO, the 
veteran and a friend provided testimony at a hearing 
conducted at the RO in July 2000.  Subsequently, additional 
evidence was associated with the claims file, and in due 
course, the matter was returned to the Board for its 
consideration.  


REMAND

Under applicable criteria, establishing service connection 
for PTSD requires:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the veteran contends that he developed PTSD as 
a result of his experiences in service.  The medical evidence 
associated with the claims file clearly establishes that the 
veteran has been diagnosed to have PTSD.  Further, where any 
such record identifies the stressful events considered to be 
responsible for the onset of this disorder, it is the 
veteran's service experiences that are set forth.  As 
described above, however, if the veteran did not engage in 
combat, the claimed stressors that are offered as the events 
responsible for the onset of PTSD must be corroborated by 
credible supporting evidence.  In this regard, the veteran's 
military records show that during his service in Southeast 
Asia, he was an aerospace ground equipment repairman with the 
Air Force.  These records do not show any personal 
participation in combat.  Accordingly, before service 
connection for PTSD can be established for purposes of VA 
benefits, it is necessary that the evidence of record include 
corroboration of the claimed stressors.  

As to the particulars of the veteran's claimed stressors, the 
Board observes that on most occasions where the veteran 
describes the events he believes caused him to develop PTSD, 
they refer to his experiences in Vietnam, although he has 
mentioned certain events while serving in Thailand among 
those that were stressful for him.  In general, the events 
from Vietnam that the veteran has related may be briefly 
summarized.  These are his presence at Tan Son Nhut air base 
during times when the base was subjected to rocket and mortar 
attack, and witnessing casualties occur as a result of such 
attacks.  

On occasion, the veteran has provided more particulars 
regarding these instances, as for example where he indicated 
in a 1993 statement, that the attacks on the base occurred 
daily for a period of several weeks.  At his hearing in July 
2000, the veteran testified that the base came under attack 
within two or three weeks of his arrival there, and he 
implied that these attacks occurred throughout his stay at 
the base.  (His military personnel records show he was 
stationed at Tan Son Nhut from December 1968 to January 
1970.)  The veteran also testified that he witnessed a person 
he knew sustain stomach wounds as a result of one of the 
attacks on this base.  (It was implied this person served in 
the veteran's unit, although that was not specifically 
stated.)  Finally, in certain medical records, it is noted 
that the veteran reported that Tan Son Nhut air base came 
under attack on an occasion when he was arming a plane, that 
he was exposed to "frequent sniper fire" and that he 
witnessed "friendly soldiers being wounded or killed."  

In an attempt to corroborate the events the veteran 
described, the RO obtained unit histories of the squadron to 
which the veteran was assigned at Tan Son Nhut, the 460th 
Field Maintenance Squadron, during the period of his service.  
These documents include no mention whatsoever of the base 
coming under attack, or that the unit sustained any 
casualties.  The veteran did, however, submit a document he 
indicated that he obtained off the Internet, which appears to 
list attacks that occurred against Tan Son Nhut air base 
between 1966 and 1973.  Assuming that is what the document 
does show, it only reflects three attacks as having occurred 
during the veteran's tour of duty.  The first occurred in May 
1969, during which three rounds landed causing no damage; the 
second occurred in June 1969, when three rounds landed 
causing no damage; and the last occurred in December 1969, 
when four rounds landed, again causing no damage.  Although 
this document may be read as corroborating that attacks 
against Tan Son Nhut air base occurred, it in no way 
corroborates the frequency of the attacks the veteran has 
described, that any sniper attacks occurred or that any 
casualties were sustained.  

Although the current evidence of record fails to meaningfully 
corroborate the veteran's claimed Vietnam service stressors, 
it seems eminently reasonable to believe that a U.S. air base 
in Vietnam would have come under some form of rocket/mortar 
or other attack during the veteran's period of service at 
that base.  Likewise, it would seem that U.S. military 
records would exist that would document the extent of any 
such attacks.  Although the unit histories of the squadron to 
which the veteran belonged did not mention the air base 
coming under attack, since that unit was only concerned with 
aircraft maintenance, it is not surprising that its written 
history only documented its efforts in that regard.  
Accordingly, before a final determination is entered in this 
case, another effort should be made to obtain historical 
records regarding the activities that occurred at Tan Son 
Nhut air base during the veteran's service there.  

As also mentioned above, the veteran at one time indicated 
events that occurred at Ubon airfield in Thailand, also 
contributed to the onset of his PTSD.  In particular, a 1989 
medical record reflects that the veteran reported that enemy 
infiltrators penetrated the perimeter at this airfield.  
Presumably, these infiltrators caused damage of some kind, or 
had to be fought off by some elements of friendly forces, all 
of which could be characterized as stressful, if the veteran 
were in the vicinity of these events.  At present, however, 
it does not appear that efforts to verify this incident have 
been accomplished.  As with the attempts to verify the events 
the veteran described from Vietnam, an attempt also should be 
made to verify the events he described as occurring in 
Thailand.  

In accomplishing the Board's request for additional 
development, the veteran also should be given another 
opportunity to describe in as much detail as possible, the 
events he believes caused him to develop PTSD.  The Board 
recognizes it made a similar request in its 1997 Remand, but 
observes that the address of the veteran to which the RO sent 
its request for his response in 1997, was not the same 
address from which the veteran next corresponded with the RO.  
As such, the veteran may not have actually received the RO's 
original request for information.  Therefore, since 
additional development needs to be undertaken in any event, 
and a single document on which the veteran lists all of his 
claimed stressors would ease the effort in attempting to 
corroborate the episodes he describes, he should be given 
another opportunity to describe the claimed stressors.  

With respect to the medical evidence of record, the Board has 
already mentioned that the nature of the veteran's claimed 
stressors have not been meaningfully corroborated by the 
record as it is currently constituted, and in a sense, the 
stressors may be considered to have been contradicted as they 
relate to the frequency and results of attacks against Tan 
Son Nhut.  Potentially, that could continue to be the case 
after the additional development requested by this Remand has 
been accomplished.  This raises the question as to whether or 
not those medical personnel who have concluded the veteran 
has PTSD, would continue to hold that view in light of 
evidence showing the veteran's claimed stressors did not 
occur, were exaggerated, or were contradicted.  Accordingly, 
after the additional development requested herein has been 
accomplished, and it can be determined which stressors have 
or have not been verified, the veteran should undergo an 
examination for VA purposes to ascertain his appropriate 
psychiatric diagnosis. 

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is returned 
to the RO so that the following actions may be accomplished:  

1.  The RO should contact the veteran and ask him 
to provide a written statement in which he 
describes in as much detail as possible, those 
events he believes caused him to develop PTSD.  In 
providing this statement, the veteran is asked to 
include specific dates, and locations (including 
where on Tan Son Nhut air base; e.g., near an air 
strip, or near his barracks) that any stressful 
events occurred.  

2.  Next, the RO should contact any appropriate 
agency, including the United States Armed Services 
Center for Research of Unit Records, 7798 Cissna 
Rd., Suite 101, Springfield, VA 22150-3197, to 
attempt to verify the veteran's claimed stressors.  
In particular, any documentation of attacks against 
Tan Son Nhut air base between December 1968 and 
January 1970, and attacks against Ubon airfield, 
Thailand between December 1970 and November 1971, 
would be useful.  If it is possible to ascertain 
the location of the 460th Field Maintenance 
Squadron in relation to any attack at Tan Son Nhut, 
that would also be helpful, as would the location 
of the 8th Field Maintenance Squadron in relation 
to any attack at Ubon airfield.  

3.  The RO must then make a specific determination, 
based upon the complete record, as to whether the 
veteran was exposed to a stressor or stressors in 
service, and if so, the nature of the specific 
stressor or stressors.  If the RO determines that 
the record establishes the existence of a stressor 
or stressors, the RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  

4.  After the preceding development has been 
accomplished, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination is to determine whether the complete 
record supports a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the examining 
physician should describe the manner in which all 
criteria set forth in DSM-IV are met, and 
particularly express whether the veteran's claimed 
stressor(s) from his military service are 
etiologically related to any current PTSD.  In this 
regard, the examining physician should specifically 
identify which stressor(s) are linked to any 
diagnosed PTSD, with reference to the stressor(s) 
determined by the RO to be established by the 
record.  All tests deemed necessary by the examiner 
must be conducted, and the clinical findings and 
reasoning which form the basis of the opinions 
requested should be clearly set forth.  In the 
event the examiner finds that the veteran does not 
have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.

5.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

6.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for PTSD.  If that decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


